Citation Nr: 1033588	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-37 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to September 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board on his November 
2007 VA Form 9, and was subsequently scheduled for an April 2010 
hearing, however he requested to reschedule his hearing for a 
later date.  In June 2010, the Veteran was sent notice of the 
rescheduled hearing, indicating a new hearing date in July 2010.   
The Veteran failed to appear for the rescheduled hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus 
are due to his active service, indicating that he has experienced 
ringing in his ears since service and that his hearing has 
progressively worsened since service.  

In January 2008, the Veteran underwent a VA examination, at which 
time he attributed his hearing loss and tinnitus to noise 
exposure, primarily from the rifle range, during his four months 
of active service.  The examiner considered the Veteran's 
reported history that on one occasion his hearing protection fell 
out while firing and his drill sergeant instructed him to keep 
firing rather than retrieve his ear protection.  

Upon review of the claim's file, the examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss and bilateral 
constant tinnitus.  The examiner noted the Veteran's February 
1968 induction examination, which showed threshold shifts in the 
left ear, however, within normal limits and without subject 
complaints from the Veteran or a diagnosis of hearing loss.  He 
further noted the Veteran's September 1968 separation 
examination, which demonstrated hearing within normal limits and 
no subjective complaints from the Veteran.  The examiner reported 
that his review of the record did not reveal hearing loss "in 
close proximity" to separation from service, concluding that 
hearing loss was not incurred during service.  The examiner 
opined that it is less likely than not that the Veteran's current 
hearing loss and tinnitus might be related to service, 
specifically, less likely than not related to noise exposure in 
service.         

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service. Hensley v. 
Brown, 5 Vet. App. 155 (1993).  The Board finds that the January 
2008 VA examination is inadequate, as the rationale provided by 
the examiner is only based upon the Veteran's service treatment 
records and the examiner did not consider the Veteran's reported 
lay history of tinnitus.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current nature and likely etiology of any 
hearing disability and tinnitus.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions:

(a)	Does the evidence of record show that 
the Veteran currently has bilateral 
hearing loss and/or tinnitus? 

(b)	If the answer is yes, is it at least 
as likely as not that the any currently 
diagnosed hearing loss or tinnitus had 
its/their onset in service?  

In answering this question, the examiner 
is instructed to consider the Veteran's 
hearing loss and tinnitus, as reported by 
the Veteran, based upon his history of 
noise exposure during his four months of 
active service.  The examiner is also 
instructed to consider that Veteran's 
September 1968 separation examination, as 
well as the record, which does not 
demonstrate objective findings of hearing 
loss for approximately 40 years subsequent 
to separation from service.   

The examination report should include the 
complete rationale for all opinions 
expressed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


